Citation Nr: 9930487	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  95-24 156A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a skin disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1993.   
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision Los 
Angeles, California, Department of Veterans Affairs (VA), 
Regional Office (RO).  In November 1998, this matter was 
remanded to the RO for additional development. 


FINDINGS OF FACT

1.  Competent evidence demonstrating that the veteran's 
current skin disorder was incurred in service or is medically 
related to service has not been presented.   

2.  The veteran does not have a current back disability that 
is related to service.   


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The claim of entitlement to service connection for a back 
disability is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

The Court of Appeals for Veterans Claims (formerly the Court 
of Veterans Appeals) (Court) has not held that invocation of 
§ 1154(b) automatically results in an award of service 
connection.  That is, a claimant is not absolved from 
submitting a well-grounded claim for service connection.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

The VA must determine whether evidence supports the veteran's 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
defined "well-grounded claim" as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Such a claim need not be conclusive, but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Id.  A claim must be more than just an 
allegation; a claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If a claim 
is not well-grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
A not well-grounded claim must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  If the initial burden of 
presenting evidence of a well-grounded claim is not met, the 
VA does not have a duty to assist the veteran further in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
held that in order for a claim to be well grounded there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. §5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Analysis

The veteran asserts that he incurred skin and back disorders 
in service.  He has submitted competent medical evidence that 
he currently has a skin disorder.  An October 1993 Persian 
Gulf examination report reflects a diagnosis of probable 
folliculitis.  It was noted that the veteran complained of a 
two year history of an itchy rash with pustules on the upper 
inner thighs.  Examination revealed a few erythematous 
follicular based papules on the inner thighs.  A November 
1993 VA examination report reflects a diagnosis of tinea 
cruris.  It was noted that the veteran had an erythematous 
rash in the groin area.   

The service medical records are silent for complaints, 
treatment or diagnosis of a skin disorder.  In a June 1993 
report of medical history, the veteran did not have any 
complaints with respect to his skin.  A June 1993 separation 
examination report does not reflect a diagnosis of a skin 
disorder.  There is no indication that the veteran had a skin 
rash or skin disorder upon examination.  

There is medical evidence establishing that the veteran 
injured his back in service.  A June 2, 1993 report of 
medical history indicates that the veteran reported taking 
Tylenol for his back.  He indicated that he had sharp pains 
in the upper right side of his back.  It was noted that the 
veteran complained of upper back pain secondary to use of a 
back pack.  The examiner indicated that there was no 
radiculopathy, paresthesia in the upper extremity, or 
weakness.  A June 2, 1993 separation examination report 
reflects a diagnosis of musculoskeletal strain of the right 
trapezius.  A service medical record, dated June 4, 1993, 
reflects a diagnosis of deferred mechanical back pain.  A 
June 28, 1993 service medical record indicates that the 
veteran reported having back problems for three months after 
tossing tank nets and hurting his back.  X-ray examination of 
the veteran's back was not performed during service.  

The veteran asserts that he had a skin rash in service.  The 
Board notes that the veteran is able to provide an account of 
his symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, the veteran is not competent to provide a 
medical opinion as to whether he had a chronic skin disorder 
in service or to render a diagnosis of a skin disorder.  
Although the veteran and other lay persons are competent to 
provide an account of the veteran's symptoms, "the capability 
of a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge."  Espiritu, supra.  The veteran himself 
does not possess the technical or specialized knowledge to 
provide a probative conclusion with respect to the issue of 
whether he had a chronic skin disorder in service.  See 
Espiritu, supra.  Thus, the veteran's statements are not 
sufficient evidence to establish a diagnosis of a chronic 
skin disorder in service.  Furthermore, because the evidence 
of record does not establish a diagnosis of a chronic skin 
disorder or other skin disorder in service, the provisions of 
38 C.F.R. § 3.303(b) do not assist the veteran in the 
submission of a plausible claim.  The Board also finds that 
the veteran has not submitted competent evidence that 
medically relates his current skin disorder to his period of 
service.  The medical evidence of record does not medically 
relate the veteran's current skin disorder to his period of 
service.  

The Board also finds that the provisions of 38 U.S.C.A. §1154 
are not applicable in this case even though the evidence 
shows that the veteran engaged in combat during service, 
since the veteran is not asserting that any disability was 
incurred during combat and this disorder is not a combat-
related disability.  

The veteran asserts that his current skin disorder is related 
to his period of service.  He contends that the rash he had 
in service is the same skin disorder as his current skin 
disorder.  As discussed above, the veteran himself does not 
possess the technical or specialized knowledge to provide a 
probative conclusion with respect to the issue of whether his 
current skin disorder is medically related to his period of 
service or whether the rash that he had in service was a 
manifestation of his current skin disorder.  See Espiritu, 
supra.  Thus, the veteran's statements are not sufficient 
evidence to render his claim well-grounded.  The Board also 
points out that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. §5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit v. Brown, 5 Vet. App. at 93.  The veteran has not 
submitted any other medical opinion to support his claim. 

The veteran asserts that consideration should be given to the 
provisions of 38 C.F.R. § 3.307 (1999), and that since he 
filed his claim for service connection for a skin disorder 
within a year of service separation, his claim should be 
granted.  The Board notes that the provisions of 38 C.F.R. 
§§ 3.307 and 3.309 (1999) do not provide for entitlement to 
service connection for tinea cruris or folliculitis on a 
presumptive basis.  Consequently, these provisions are not 
for application.  

Evidence of a well grounded claim must include medical 
evidence of a nexus between the in-service injury or disease 
and the current disability.  See Caluza, supra.  In light of 
the absence of competent medical evidence of a nexus between 
the veteran's current skin disorder and his period of 
service, the veteran's claim is implausible and not well 
grounded.  Therefore, the claim must be denied.  38 U.S.C.A. 
§ 5107(a). 

The medical evidence of record establishes that the veteran 
continued to have back complaints after service, but the 
primary finding was back pain.  VA and private examiners 
noted mostly normal objective findings and the assessments 
have included chronic low back pain.  The veteran's private 
physician even indicated that the veteran's current back pain 
was related to trauma that the veteran sustained in service.  
However, pain is a symptom, and there are no diagnoses of 
chronic disability.  The Board, in November 1998, remanded 
this matter in order to develop the claim pursuant to the 
provisions of 38 U.S.C.A. § 5103 (West 1991).  As discussed 
in detail below, the RO made a diligent effort to obtain all 
pertinent treatment records, but to no avail, due to the 
veteran's failure to inform the VA of his current address.  
The Board also notes that the RO was directed to afford the 
veteran VA dermatological and orthopedic examinations in 
order to determine the presence and etiology of pertinent 
disability.  However, the RO was unable to schedule the 
veteran for examinations due to the veteran's failure to 
inform the VA of his current address, which amounts to the 
veteran's failure to cooperate with the RO.  No further 
action on the part of the RO is required, and the RO has 
fulfilled its duty under 38 U.S.C.A. § 5103.   


ORDER

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for back disability is 
denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

